              Case 4:21-cv-02216 Document 2
                                          3 Filed on 07/08/21
                                                     07/09/21 in TXSD Page 1 of 1
                                                                                3




                                                         Nathan Ochsner, Clerk of Court


Date: July 9, 2021
                                                         s/ H. Lerma
                                                         Signature of Clerk or Deputy Clerk
                Case
                 Case4:21-cv-02216
                      4:21-cv-02216 Document
                                     Document2-1 Filedon
                                              3 Filed  on07/09/21
                                                          07/08/21ininTXSD
                                                                       TXSD Page
                                                                             Page21ofof31




                                                            Nathan Ochsner, Clerk of Court


Date: July 9, 2021
                                                             s/ H. Lerma
                                                             Signature of Clerk or Deputy Clerk
             Case
              Case4:21-cv-02216
                   4:21-cv-02216 Document
                                  Document2-2 Filedon
                                           3 Filed  on07/09/21
                                                       07/08/21ininTXSD
                                                                    TXSD Page
                                                                          Page31ofof31




                                                           Nathan Ochsner, Clerk of Court


Date: July 9, 2021
                                                            s/ H. Lerma
                                                            Signature of Clerk or Deputy Clerk
